Citation Nr: 0304089	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.

2.  Entitlement to special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 6, 1945 to 
December 22, 1945, and from March 8, 1946 to April 18, 1946. 

This issue of entitlement to service connection for residuals 
of a head injury, with chronic brain syndrome and epileptic 
seizures, comes before the Board of Veterans' Appeals (Board) 
on appeal from a  rating decision issued in October 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which found that new and 
material evidence had not been presented to reopen a claim 
for service connection for residuals of a head injury.  A 
June 1997 Board decision found that new and material evidence 
had been presented, and reopened the claim for service 
connection for residuals of a head injury, with chronic brain 
syndrome and epileptic seizures.  In January 1999 the Board 
remanded this claim to the RO for additional development in 
obtaining VA outpatient treatment records. 

The Board issued a decision in May 2000 that found the claim 
for service connection for residuals of head injury to be not 
well grounded.  This Board decision was subsequently vacated 
by a November 2000 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Appellee's Motion 
for Remand and to Stay Further Proceedings supporting the 
Court's order reflects that the May 2000 Board decision was 
vacated and remanded for the Board to provide further 
discussion regarding the well-groundedness of the claim.  The 
Board again remanded this issue to the RO in June 2001 
because of the enactment of the Veterans Claims Assistance 
Act of 2000, which eliminated the requirements of a well-
grounded claim, and for development pursuant to the new 
statutory duty to assist the veteran with his claim, 
including request for records and a VA examination.  



This issue of entitlement to special monthly pension based on 
the need for aid and attendance comes before the Board on 
appeal from a  rating decision issued in 
November 2001 by the VA RO in Huntington, West Virginia, 
which denied special monthly pension.  The veteran entered 
notice of disagreement with this decision in November 2001.  
A rating decision in August 2002 granted special monthly 
pension benefits based on the veteran being housebound, but 
continued to deny special monthly pension benefits based on 
the need for regular aid and attendance.  The RO issued a 
statement of the case in December 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which appears 
to have been received in January 2003, thus perfecting an 
appeal as to this issue.  


REMAND

On his VA Form 9 dated in December 2002, which appears to 
have been received at the RO in January 2003, the veteran 
checked the block under "hearing" to indicate a request for 
a personal hearing at a local VA office before a member of 
the Board (otherwise known as a "Travel Board" hearing).  
Thus, a Travel Board hearing must be scheduled pursuant to 38 
C.F.R. §§ 20.703, 20.704 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the 


right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




